DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of 1/28/2022. The rejections are stated below. Claims 7-20 are pending and have been examined.

Response to Amendment/Arguments
2.         Applicant’s arguments regarding 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   According to Appellant’s specification, “The present invention relates to methods for determining an amount of a deposit that will be returned to or owed by the rentee by evaluating conditions of the rental property at the commencement of a rental agreement to conditions of the rental property at the conclusion of the rental period. In some embodiments, determining the condition of the property may be implemented on a general purpose computer (0007)”.  The abstract idea of determining an amount of damage or insurance (0002) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving documentation, finding a match, and comparing. Determining an amount of damage or insurance is not limited to technology and does not solve a technical problem. The fact that the receiving, comparing, and finding a match is implemented using a general 
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Appellant’s specification, ““The present invention relates to methods for determining an amount of a deposit that will be returned to or owed by the rentee by evaluating conditions of the rental property at the commencement of a rental agreement to conditions of the rental property at the conclusion of the rental period. In some embodiments, determining the condition of the property may be implemented on a general purpose computer (0007)”.    Determining an amount of damage or insurance is not limited to technology and does not solve a technical problem. Examiner notes that the improvements discussed here are simply to determining an amount of damage or insurance and do not result in any computer functionality or technical/technology. The courts have indicated mere automation of manual processes may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  Determining an amount of damage or insurance is not limited to technology and does not solve a technical problem.  Computer implementation does not result in any computer functionality or technical/technology improvement. Examiner notes that the improvements discussed here are simply to determining an amount of damage or insurance and do not result in any computer functionality or technical/technology.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.         Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining an amount of damage or insurance without significantly more. 
The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to independent claim 19.
Claims 7-20 are directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim recites a series of steps, e.g., a method implemented by a server connected to the Internet for determining an amount of damage occurred to a rental property by a rentee during a rental period, the method comprising:

receiving, by the server, the first documentation showing a condition of the rental property during commencement of the rental period, wherein first documentation comprise images of the rental property, captured in pre-determined directions and orientations, using a computing device comprising a camera, and wherein each image 
receiving, by the server, the second documentation showing a condition of the rental property during termination of the rental period, wherein the second documentation comprise images of the rental property, captured in pre-determined directions and orientations, using the computing device comprising the camera, and wherein each image of the second documentation; 
finding a match between corresponding images of the first documentation and the second documentation, based on the time and date information and the direction and orientation information embedded in the images of the first documentation and the images of the second documentation; and 
comparing the matching corresponding images, from the first documentation and the second documentation for identifying one or more damages occurred to the rental property during the rental period, wherein the matching corresponding images of the first documentation and the second documentation relates to same direction and orientation.
These limitations (with the exception of italicized limitations) describe an abstract idea of determining an amount of damage or insurance and corresponds to Certain Methods of Organizing Human Activity (insurance or risk management). The claim also recites computing device comprising a camera, images of the rental property, and server which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, claim 7 recites an abstract idea (Step 2A: Prong 1: YES).
Step 2A - Prong 2: NO).
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 7 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 19 and hence claim 19 is rejected on similar grounds as claim 7.
Claims 7-18 and 20 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


Claim Rejections – 35 USC §112
4.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.         Claims 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  




Lack of Algorithm
6.         Claim 7 recites “wherein first documentation comprise images of the rental property, captured in pre-determined directions and orientations, using a computing device comprising a camera, and wherein each image of the first documentation includes time and date information and direction and orientation information related to the rental property and “wherein the second documentation comprise images of the rental property, captured in pre-determined directions and orientations, using the computing device comprising the camera, and wherein each image of the second documentation”. However, the specification does not provide details on what the limitation, “using a computer” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 8-18 do not remedy the deficiency of claim 7 and stand rejected on the same grounds.

Claim Rejections – 35 USC §112



7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Antecedent Basis

17.	Claim 19recites “the computing device comprising camera”. There is insufficient antecedent basis for this limitation in the claim.  There is no previous step a computer device comprising camera. 

Claim Rejections - 35 USC § 103
18.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


19.       Claims 7-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aptekar [US Pub No. 2005/0144018 A1] in view of Vicars et al. [US Pub No. 2006/0178902 A1] and Lagassey [US Pub No. 2006/0092043 A1].

20.       Regarding claims 7 and 19, Aptekar discloses a method implemented by a server connected to the Internet for determining an amount of damage occurred to a rental property by a rentee during a rental period, the method comprising:

Aptekar does not disclose however Vicars teaches wherein first documentation comprise images of the rental property, captured in pre-determined directions and orientations, using a computing device comprising a camera, and wherein each image of the first documentation includes time and date information and direction and orientation information related to the rental property (Vicars 0046, 0237).
Aptekar does not disclose however Vicars teaches wherein the second documentation comprise images of the rental property, captured in pre-determined directions and orientations, using the computing device comprising the camera, and wherein each image of the second documentation includes time and data information and direction and orientation information related to the rental property (Vicars 0046, 0237).
Aptekar does not disclose however Vicars teaches finding a match, by the server, between corresponding images of the first . documentation and the second documentation, based on the time and date information and the direction and orientation information embedded in the images of the first documentation and the images of the second documentation (Vicars 0046, 0237).
Aptekar does not disclose however Vicars teaches comparing the matching corresponding images, by the server, from the first documentation and the second documentation for identifying one or more damages occurred to the rental property during the rental period, wherein the matching corresponding images of the first documentation and the second documentation relates to same direction and orientation.


Aptekar does not disclose however Lagassey teaches receiving, by the server, the second documentation showing a condition of the rental property during termination of the rental period (Lagassey 0021).
Aptekar does not disclose however Lagassey teaches the second documentation for identifying one or more damages occurred to the rental property the matching corresponding images of the first documentation and the second documentation relates to same direction and orientation (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 


21.       Regarding claim 8, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, wherein the first documentation includes a first video of the rental property 
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

22.       Regarding claim 9, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, further comprising comparing the first video to the second video to determine if there is any damage to the condition of the rental property (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 


claim 10, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, wherein the first documentation includes a first checklist including questions about the condition of the rental property and answers received from the rentee, and the second documentation includes a second checklist about the condition of the rental property (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

24.       Regarding claim 11, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, further comprising comparing the first checklist to the second checklist to determine if there is any damage to the condition of the rental property (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a 

25.       Regarding claim 12, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, further comprising: 
            receiving the first documentation from a renter at or before the start of the rental period (Aptekar 0020, 0032-0033); 
            receiving the first documentation from the rentee at or on the start of the rental period (Aptekar 0020, 0032-0033; 
receiving the second documentation from the renter on or after termination of the rental period; receiving the second documentation from the rentee on or after termination of the rental period (Lagassey 0021); and 
comparing the first documentation from the renter and from the rentee to the second documentation from the renter and the rentee to determine if there is any damage to the condition of the rental property at the termination of the rental period (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

claim 13, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, further comprising receiving, by the server, a third documentation from the rentee about the condition of the rental property at some time after the start of the rental period and before the termination of the rental period (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

27.       Regarding claim 14, Aptekar in view of Vicars and Lagassey disclose the method of claim 13, further comprising comparing the first documentation, the second documentation and the third documentation to determine if there is any damage to the condition of the rental property (Lagassey 0021).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

28.       Regarding claims 15 and 20, Aptekar in view of Vicars and Lagassey disclose the wherein the comparing step is performed by a, person using the server (Lagassey 0054).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

29.       Regarding claim 16, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, wherein the first documentation includes at least one electronic document and at least one image (Aptekar 0020, 0032-0033), and the second documentation includes at least one electronic document and at least one image (Lagassey 0021).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the 

30.       Regarding claim 17, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, wherein the server is connected to one or more communication networks (Lagassey 0054).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Aptekar to include the teachings of Lagassey.  The rationale to combine the teachings is that it may be desirable to obtain video images and sounds of the accident and to record the time of the accident and the status of the traffic lights at the time the accident occurred.  This information can then be sent to a remote location where emergency crews can be dispatched and the information further examined and forwarded to authorities in order to determine fault and liability. 

31.       Regarding claim 18, Aptekar in view of Vicars and Lagassey disclose the method of claim 7, wherein the first documentation and the second documentation are time-stamped with a date and a time of when the first documentation and the second documentation are received by the server (Ryu Col. 7 lines 29-52).  At the time of filing it would have been obvious to a person of ordinary skill in the to modify the disclosure of Aptekar to include the teachings of Ryu.  The rationale to combine the teaching is a need for a method of geotagging capable of improving convenience of a user, and a service using the same. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                    /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692